Order reversed on the law, with ten dollars costs and disbursements, and motion denied, without costs. Memorandum: As we read the complaint, paragraph *10677, paragraphs 14 and 15 and paragraph 20 do not allege or attempt to allege separate causes of action. Bather they allege facts which taken together support the single cause of action in contract which the complaint sets forth as constituting plaintiff’s first cause of action. The second ordering paragraph of the order grants relief which should be sought by means of a bill of particulars rather than by requiring plaintiff to plead over. AH concur. (The order requires plaintiff to serve a third amended complaint separately stating and numbering the causes of action.) Present — Crosby, P. J., Cunningham, Taylor, Harris and McCurn, JJ.